On Rehearing.
Upon a reconsideration of this cause a majority of the court, consisting of Justices SOMERVILLE, GARDNER, THOMAS, and BOULDIN, are persuaded the application for rehearing should be granted, and are in accord with the dissenting views of Justice GARDNER hereinabove set out, and such dissenting opinion is adopted as the opinion of the court.
It results, therefore, that the application is granted, and the decree appealed from is reversed and the cause remanded.
Reversed and remanded.
SOMERVILLE, GARDNER, THOMAS, and BOULDIN, JJ., concur.
ANDERSON, C. J., and SAYRE and MILLER, JJ., dissent.